Appeal from a judgment of Steuben County Court (Latham, J.), entered February 22, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking his probation and sentencing him to an indeterminate term of imprisonment of 1 to 3 years. Contrary to the contention of defendant, the determination of County Court that he violated the terms of his probation is not against the weight of the evidence (see People v Mallory, 191 AD2d 970, lv denied 81 NY2d 1016; see generally People v Bleakley, 69 NY2d 490, 495). Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.